Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Suzuki publication wherein it discloses a cooperative adaptive cruise control (CACC) system (5) that is provided in a subject vehicle (A1) (see Fig. 2 and ¶0018) to control a driving speed of the subject vehicle (A1), comprising (see Figs. 1 - 2 and ¶0006): 
a communication unit (4) configured to (see Fig. 2) receive vehicle information including position and driving information from neighboring vehicles (B31 – B32, and B21 – B22) using V2V (Vehicle to Vehicle) communications (see Figs. 2 - 3, and ¶0049, V2V communications via communication device 4, outside recognition device 3, and the surrounding vehicle detection state determining unit 52); 
an information collection unit (3) configured to collect vehicle information of the neighboring vehicles and vehicle (see Fig. 2 and ¶0021, outside recognition device 3 and the surrounding vehicle detection state determining unit 52 collects vehicle information of the neighboring vehicles and vehicle) information of the subject vehicle using sensors provided on the subject vehicle.  (See Fig. 2 and ¶0021, subject vehicle uses sensors in outside recognition device 3 formed… by a laser distance meter, a laser scanner, or a camera),
However, the prior art does not teach, or suggest every element of independent claims 1 and 12. As such, a person skilled in the art would not modify Suzuki in view of Krook, in view of Willard, further in view of Mudalige, or any other combination thereof, to provide an apparatus wherein a control unit configured to determine a forward vehicle and a far-forward vehicle using the sensors provided on the subject vehicle, to select a first target vehicle for being followed by the subject vehicle and a second target vehicle for being followed by the first target vehicle based on the vehicle information of the forward vehicle and the far-forward vehicle and the vehicle information of the neighboring vehicles acquired by the communication unit, and to control the driving speed of the subject vehicle based on speed information of the selected first target vehicle and second target vehicle,
wherein the control unit is configured to select the first target vehicle by:
selecting vehicles that travel in the same lane as the subject vehicle as a first group of potential vehicles of interest,
Reply to Office Action of December 5, 2019selecting from the first group of potential vehicles of interest, vehicles that exist within a predetermined distance as a second group of potential vehicles of interest, wherein distance is measured by both the V2V communication and the sensor provided on the subject vehicle;
selecting from the second group of potential vehicles of interest, vehicles in which a difference between speed information received by the V2V communication and speed measured by the sensor is within a predetermined value as a third group of potential vehicles of interest; and 
selecting one vehicle in the third group of potential vehicles of interest as the first target vehicle to be followed by the subject vehicle.
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious an apparatus wherein a control unit configured to determine a forward vehicle and a far-forward vehicle using the sensors provided on the subject vehicle, to select a first target vehicle for being followed by the subject vehicle and a second target vehicle for being followed by the first target vehicle based on the vehicle information of the forward vehicle and the far-forward vehicle and the vehicle information of the neighboring vehicles acquired by the communication unit, and to control the driving speed of the subject vehicle based on speed information of the selected first target vehicle and second target vehicle,
wherein the control unit is configured to select the first target vehicle by:
selecting vehicles that travel in the same lane as the subject vehicle as a first group of potential vehicles of interest,
Reply to Office Action of December 5, 2019selecting from the first group of potential vehicles of interest, vehicles that exist within a predetermined distance as a second group of potential vehicles of interest, wherein distance is measured by both the V2V communication and the sensor provided on the subject vehicle;
selecting from the second group of potential vehicles of interest, vehicles in which a difference between speed information received by the V2V communication and speed measured by the sensor is within a predetermined value as a third group of potential vehicles of interest; and 
selecting one vehicle in the third group of potential vehicles of interest as the first target vehicle to be followed by the subject vehicle.

 Reply to Office Action of December 5, 2019selecting from the first group of potential vehicles of interest, vehicles that exist within a predetermined distance as a second group of potential vehicles of interest, wherein distance is measured by both the V2V communication and the sensor provided on the subject vehicle; and
selecting from the second group of potential vehicles of interest, vehicles in which a difference between speed information received by the V2V communication and speed measured by the sensor is within a predetermined value as a third group of potential vehicles of interest. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661